DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on June 8, 2021, amendments to the claims have been acknowledged. Claim 5 is cancelled by applicant
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 6  are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al., (US 20190051905), further in view of Zhamu et al., (US 20170098856, herein after referred to as Zhamu ‘856), and further in view of  Okuhama et al., (JP 2003142088, using EPO machine translation for citations). 
Regarding claim 1, 3 and 4, Zhamu ‘905 discloses a lithium secondary battery comprising an anode, where the anode comprises a foil or coating of lithium as an anode active material. The foil or coating of lithium (li foil or Li coating on a current collector [0059]), may be supported by a current collector (Ni foam). [0057]-[0058]. 
Zhamu does not disclose the nickel foam has a thickness of 50 µm to 150 µm or 50 µm, and a pore volume of 40 cm3 /g to 50 cm3/g or 40 cm3 /g.  However Zhamu ‘856 teaches a rechargeable lithium metal battery,   (Zhamu ‘856: [0015];[0036]). The electrically conductive porous layers may be a metal form, the porosity levels must be at least 70% by volume and most preferably greater than 95% by volume (Zhamu’856:[0081]).  Since there are great amounts of pores very little space is wasted (being wasted means not being occupied by the electrode active material), resulting in high amounts if electrode active material zones (Zhamu ‘856: [0081]). Zhamu’856 further teaches metal foam such as Ni foam is used as an anode foam structure (current 
It would have been obvious to one having ordinary skill in the art to have the nickel foam of Zhamu have a thickness of 50 to 150 µm or a thickness of 50 µm as taught by Zhamu ‘856, in order to achieve an increased capacity, by minimizing the thickness of the nickel foam. 
In an effort to optimize the  role of Ni foam as the current collector where the active material/lithium foil is deposited on , it would have been obvious to one having ordinary skill in the art to have arrived at the claimed range of  the Ni foam of Zhamu has a pore volume of 40 cm3 /g to 50 cm3/g or a pore volume of   40 cm3 /g, in order to achieve an increased capacity by  ensuring  space on the current collector /Ni foam is being occupied by the electrode active material, resulting in high amounts of  electrode active material zone,  as taught by Zhamu ‘856 at  [0081]. (CLAIM 3)
Modified Zhamu does not disclose a tin plated layer formed on the surface of the nickel foam and the tin plated layer has a thickness of 5                         
                            µ
                        
                    m to 10                         
                            µ
                        
                    m. Okuhama teaches an electrode material for a secondary battery (Okuhama :[0001]). As the current collector for the secondary battery electrode of the present invention, all the current collectors that are usually used in secondary batteries are used, but generally plate-shaped ones are used. In the expression "plate-like body, in addition to a flat plate-like body, a sheet-like porous body, foam, screen, net and etc. (Okuhama:[0043]). Okuhama further teaches in example 8, a nickel porous body was used as the negative electrode current collector (Okuhama: [0055]).
Okuhama further teaches an electrode material for a secondary battery in which a tin or tin alloy plating film deposited from a tin or tin alloy plating bath is formed on one side or both sides of a current collector (Okuhama : [0007]: L 1-2). In example 8, Okuhama teaches after washing the nickel porous body with water, the following plating solution tin phenol sulfonate was applied  (Okuhama :[0055]). A fine tin or tin alloy plating film deposited from a tin or tin alloy plating bath having a limited bath composition is applied to an electrode material for a secondary battery. As a result, a secondary battery electrode having excellent charge/discharge characteristics can be manufactured, and a secondary battery having excellent charge/discharge characteristics can be manufactured and provided  (Okuhama : [0065]). Okuhama further discloses the electrode material which is a fine crystal tin or tin alloy plating film of the present invention has an extremely high energy density, a thicker plating film of 5 μm or more and 500 μm or less can be suitably used for a battery having a size larger than that of a normal button battery (Okuhama: [0031]). A thicker plating of 5 µm or more and 500 µm or less encompasses the claimed ranged of wherein the tin plated layer has a thickness of 5 µm to 10 µm. (CLAIM 4)
 It would have been obvious to one having ordinary skill in the art to add/form the tin plating layer having a thickness of 5 µm to 10 µm of Okuhama on to the nickel foam of modified Zhamu in order to obtain a secondary battery having excellent charge/discharge characteristics (CLAIM 4)
Modified Zhamu further discloses the lithium layer (lithium foil) has a structure having a plurality of pores (see figure 2 of Zhamu the Li foil includes pores).  Modified Zhamu does not disclose the lithium foil has a thickness of 5                         
                            µ
                        
                    m to 10                         
                            µ
                        
                    m. However, the role of the lithium foil is to act as an active material for the anode, which participates in the electrochemical charge/discharge reaction in the battery.  In an effort to achieve a desired balance of the job of the lithium foil, the skilled artisan would find it obvious to arrive at the claimed range of the lithium layer having a thickness of 5 µm to 10 µm. The thickness affects the energy density. As such, it can be optimized. (CLAIM 1 ) 
Therefore modified Zhamu discloses a negative electrode for a lithium-metal secondary battery, the negative electrode comprising: a collector; and a lithium layer formed on at least one surface of the collector, wherein the collector comprises: a nickel foam; and a tin plated layer formed on the surface of the nickel foam, and wherein the lithium layer has a structure having a plurality of pores ( See figure 2 of Zhamu the Li foil includes pores)  and the tin plated layer has a thickness of 5 µm to 10 µm.

    PNG
    media_image1.png
    294
    498
    media_image1.png
    Greyscale

Figure 2 of Zhamu et al.,
Regarding claim 6, modified Zhamu discloses all of the limitations as set forth above in claim 1. Modified Zhamu does not disclose the lithium is loaded in an amount of 2 mg per unit area of 1 cm2 on the lithium layer. However in an effort to optimize the role of the lithium foil as the active material it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of the lithium loaded in an amount of 2 mg per unit area of 1 cm2 on the lithium layer, in order to achieve an increased capacity by ensuring space on the current collector is being occupied by the lithium foil (electrode active material), resulting in high amounts of lithium on the Ni foam/current collector. (CLAIM 6). 
Response to Arguments
Applicant’s arguments, filed June 8, 2021, have been fully considered and are persuasive.  Applicants asserts that Kim is directed to substantially inserting lithium into a nickel foam, and therefore the thickness range of the lithium layer of in claim 1 of the present invention cannot be arrived at based on the disclosure of Kim. Applicant further asserts that lithium is inserted into the nickel foam only and the lithium layer is not formed on the nickel foam in Kim.  The 35 U.S.C. 103 rejection as being unpatentable over Kim has been withdrawn.  
Applicant further asserts that Zhamu ‘856  is distinguished from Kim at least in that lithium is not used as the active material, and silicon and graphene, etc., are used instead. Furthermore, in view of the fact that Zhamu ‘856 discloses the thickness of the active material layer is 100 µm or more, the thickness range of the lithium layer in claim 1 of the present invention cannot be easily obtained based on the disclosure of Zhamu ‘856. 
Examiner does not rely on Zhamu ‘856 for the lithium layer or thickness of the active material layer, Zhamu 856’ is relied upon to show the thickness of a Nickel foam current 
Applicant further asserts that Okuhama discloses using tin as the active material, and the tin plated layer was not formed on the nickel foam in order to improve the charging/discharging efficiency when using the lithium metal as the active material. 
The combined teachings need not teach or suggest the use of the tin plated layer formed on the nickel foam in order to improve the charging/discharging efficiency when using the lithium metal as the active material , as it is not claimed. It is noted that the features upon which applicant relies (i.e., the tin plated layer was not formed on the nickel foam in order to improve the charging/discharging efficiency when using the lithium metal as the active material) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Exparte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Okuhama discloses  as a result of a secondary battery using a tin plating layer the secondary battery electrode having excellent charge/discharge characteristics can be manufactured, and a secondary battery having excellent charge/discharge characteristics can be manufactured and provided  (Okuhama : [0065]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIARA TRANT/
Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722